                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                   Case No. 18-cv-03389-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING PARTIES’
                                                 v.                                        REQUESTS FOR EXTENSIONS OF
                                   9
                                                                                           TIME
                                  10     C. E. DUCART, et al.,
                                                                                           Re: Dkt. No. 17, 22
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, Plaintiff’s request for an extension of time to file an opposition to

                                  14   Defendants’ motion to dismiss is GRANTED. Plaintiff shall file his opposition no later than

                                  15   January 25, 2018. Defendants shall file their reply no later than fourteen (14) days after the date

                                  16   of service of the opposition.

                                  17          Defendants’ request for an extension of time to file a motion for summary judgment or

                                  18   other dispositive motion is GRANTED. The Court will set new a dispositive motion briefing

                                  19   schedule after ruling on Defendants’ motion to dismiss.

                                  20          This order terminates Docket Nos. 17 and 22.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 12/19/2018

                                  23

                                  24
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  25                                                               United States District Judge
                                  26
                                  27

                                  28
